Citation Nr: 0617670	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-43 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1954 to June 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In this decision, the RO granted entitlement to 
service connection for bilateral hearing loss.  This 
disability was initially evaluated as noncompensable.  The 
veteran appealed this initial evaluation.  


FINDING OF FACT

The veteran's bilateral hearing loss is manifested in recent 
years, at its worst, by an average puretone threshold of 40 
decibels and speech discrimination ability of 84 percent in 
the right ear, and average puretone threshold of 53 decibels 
and speech discrimination ability of 88 percent in the left 
ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in January 2002.  This letter informed him of the 
requirements to establish his claimed hearing loss.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to this claim to VA.  
The VCAA notification was issued prior to the initial 
decision of June 2003.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Regarding the issue of entitlement to an 
increased evaluation for the bilateral hearing loss, the 
Board notes that this is a "down stream" issue based on the 
initial favorable decision in June 2003 and does not require 
additional VCAA notification.  See VAOPGCPREC 8-2003.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation and 
service connection.  However, he was not informed of the type 
of evidence necessary to establish an effective date for the 
award of his disability evaluation.  Despite the inadequate 
notice provided to the veteran on this latter element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (Where the Board addresses a 
question that has not been addressed by the Agency of 
Original Jurisdiction (AOJ), the Board must consider whether 
the veteran has been prejudiced thereby.)  In that regard, as 
the Board concludes below that the veteran's hearing loss has 
remained static during the applicable appeal period, the 
issue of determining an effective date is rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO has not been able to obtain the veteran's service 
medical records from the 1950s and they are presumed 
destroyed by fire at the National Personnel Records Center 
(NPRC).  However, these records have little relevance to the 
current issue on appeal which only concerns the severity of 
the veteran's hearing loss since his date of claim in 
February 2000.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

By the VCAA letter discussed above, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has identified post-service treatment and these 
records have been obtained and associated with the claims 
file.  In addition, the veteran testified in April 2006 that 
he was fitted with hearing aids at a VA medical center in 
2005.  This record is not on file.  However, in view of the 
fact that the veteran did not indicate that he underwent a 
hearing evaluation at that time, and since audiological 
results from a VA examination conducted in September 2005 are 
presently on file, the Board finds that further development 
of the evidence is not warranted.  In short, there is no 
prejudice to the veteran in proceeding with a decision at 
this time as all relevant evidence necessary to make an 
informed decision in this appeal has been obtained.  In 
addition, the veteran submitted additional evidence directly 
to the Board in April 2006 and waived initial AOJ 
consideration of this evidence.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was provided VA compensation examinations in June 2003 and 
September 2005.  These examinations noted an accurate medical 
history, findings on examination, and the appropriate 
diagnoses and opinions.  Therefore, these examinations are 
adequate for rating purposes.  See also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), and Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran requested a hearing before a Veterans Law Judge 
(VLJ) from the Board via video conference.  This hearing was 
held in April 2006 and a transcript of this hearing has been 
associated with the claims file.  Based on the above 
analysis, the Board concludes that further development of the 
evidence is not required.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in this 
case provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.

Evaluation of Hearing Loss

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

Where, as in the instant case, the appeal of the assigned 
rating for the veteran's bilateral hearing loss arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran provided testimony in April 2006 that prior to 
his active service he was a professional musician.  During 
this period, he had played classical music with multiple 
symphony orchestras.  He joined the military in order to play 
in a military band/orchestra.  However, his bilateral hearing 
loss acquired during active service forced him to give up 
this profession.  He than switched to working as a dental 
technician as his primary military occupational specialty.  
The veteran testified that he continued to have difficulty 
hearing and was forced to use hearing aids.  He contended 
that his current evaluation for his hearing loss is based on 
an "average man" with hearing loss and does not adequately 
compensate him since his hearing loss resulted in the loss of 
his profession as a musician.

A private audiogram conducted in November 1999 apparently 
noted the following results:

HERTZ
1000
2000
3000
4000
RIGHT
15
10
50
85
LEFT
10
15
55
80

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 40 decibels.  
In the left ear, the average was also 40 decibels.  Using the 
"W-22" test, word recognition in the right ear was 96 
percent and in the left ear was 92 percent.  The 
otolaryngologist's assessment was a classic signature of 
noise induced hearing loss.  

The veteran was given a VA audio examination in June 2003.  
He complained of hearing difficulty when listening to others' 
speech, listening to radio, watching television, and hearing 
loud speakers.  Audiometric testing revealed the following 
puretone thresholds in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
25
25
50
80
LEFT
20
25
75
75

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 45 decibels.  
In the left ear, the average was 49 decibels.  Using the 
Maryland CNC word list, speech recognition in the right ear 
was 96 percent and in the left ear was 94 percent.  The 
diagnosis was moderate to severe high frequency sensorineural 
hearing loss in the right ear, and severe high frequency 
sensorineural hearing loss in the left ear.

Another private audiogram conducted in August 2004 apparently 
noted the following:

HERTZ
1000
2000
3000
4000
RIGHT
20
15
50
75
LEFT
30
35
70
75

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 40 decibels.  
In the left ear, the average was 53 decibels.  Word 
recognition in the right ear was reported at 84 percent and 
in the left ear was 88 percent.  The otolaryngologist's 
diagnosis was asymmetric sensorineural hearing loss, left 
worse than right.  A private magnetic resonance image (MRI) 
of the veteran's brain conducted in August 2004 failed to 
identify any lesions that could account for hearing loss.

Another VA compensation examination was afforded the veteran 
in September 2005.  The veteran made complaints similar to 
those noted in June 2003.  He claimed that he had difficulty 
hearing in situations where background noise was present.  
Audiometric testing revealed the following puretone 
thresholds in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
20
25
50
55
LEFT
15
25
65
70

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 38 decibels.  
In the left ear, the average was 44 decibels.  Using the 
Maryland CNC word list, speech recognition was 100 percent in 
both ears.  The diagnosis was moderate high frequency 
sensorineural hearing loss in the right ear, and moderately-
severe high frequency sensorineural hearing loss in the left 
ear.

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIa, and VII.  Thus, in 
order to assign an evaluation for hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.

The veteran's current bilateral hearing loss is evaluated 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.85, Diagnostic Code (Code) 6100 as noncompensable 
effective from February 22, 2000.  

Initially, a review of the audiometric results shows that 
puretone thresholds in the rated frequencies are not all 55 
decibels or more.  In addition, none of the examinations has 
shown puretone thresholds at 1000 Hertz to be 30 decibels or 
less while puretone thresholds at 2000 Hertz are 70 decibels 
or more.  Therefore, the provisions of 38 C.F.R. § 4.86 are 
not for application in this case.

The Board notes that the veteran received private audiology 
examinations in 1999 and 2004 that noted audiometric test 
results.  However, these examinations appear to use a "W-
22" word recognition test instead of the speech recognition 
under the Maryland CNC word list as required by VA 
regulations for evaluating hearing loss.  See 38 C.F.R. 
§ 4.85(a).  Therefore, these private examinations are not 
adequate for rating purposes.  Regardless, even if the values 
noted for word recognition were considered equivalent to the 
Maryland CNC scores the level of hearing loss noted on these 
examinations, as reflected at Table VII of 38 C.F.R. § 4.85, 
warrants only a noncompensable evaluation.  The private 
examinations reflected the veteran's hearing acuity at its 
worst in August 2004 with hearing acuity in both ears at 
Level II (using Table VI of 38 C.F.R. § 4.85).  This level of 
hearing loss, as reflected at Table VII of 38 C.F.R. § 4.85, 
does not meet the criteria for a compensable evaluation.

Evaluating the VA test scores noted in 2003 and 2005 (using 
Table VI, 38 C.F.R. § 4.85) the veteran's right ear hearing 
acuity is at Level I and his left ear is also at Level I.  
This level of hearing loss, as reflected at Table VII of 
38 C.F.R. § 4.85, warrants a noncompensable evaluation.  
Therefore, the level of hearing loss reflected in both the 
private and VA examinations does not meet the criteria for a 
compensable evaluation.  

This evidence establishes that the veteran is not entitled to 
a compensable evaluation for bilateral hearing loss at any 
time during the appeal period.  Based on this analysis, the 
rating criteria at 38 C.F.R. § 4.85 do not authorize an 
evaluation for the veteran's bilateral hearing loss in excess 
his current rating.  In evaluating this claim, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992) (Assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.)  

Finally, the veteran has contended that his service-connected 
disability warrants an extra-schedular evaluation due to 
marked interference with his employment, specifically his 
prior career as a professional musician.  According to 
38 C.F.R. § 3.321(b)(1), in the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

He has made no claim, nor is there any medical evidence of, 
frequent hospitalizations due to his hearing loss.  The Board 
accepts that the veteran was forced during the 1950s to leave 
his profession as a musician due to his bilateral hearing 
loss.  However, the veteran has provided lay evidence that he 
successfully changed careers and worked full time until his 
retirement as a computer programmer.  While the hearing loss 
forced a change in careers, the veteran was still able to 
maintain a lucrative occupation.  The criteria at 38 C.F.R. 
§ 3.321(b)(1) does not provide for extra-schedular evaluation 
due to marked interference in a particular career choice, but 
instead, is awarded for marked interference in overall 
employability.  Neither the Rating Schedule nor the 
provisions of 38 C.F.R. § 3.321(b)(1) allow the award of 
additional compensation due to the loss of a particular 
career field when other substantially gainful occupations are 
obtainable.  See 38 U.S.C.A. § 7104(c) (The Board is bound in 
its decisions by VA laws/regulations, instructions of the VA 
secretary, and precedent opinions of the VA General Counsel); 
see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  Cf. 
38 C.F.R. § 4.16.  The Board finds that the veteran's hearing 
loss, while impacting his ability to work, has not caused a 
marked interference with employment.  In this regard, the 
veteran testified in April 2006 that he "can get along very 
well, particularly when [he has] hearing aids, but [he] just 
can't be a professional musician."  Thus, the level of 
interference with the veteran's industrial abilities due to 
his service-connected hearing loss is fully contemplated in 
his current evaluation under the Rating Schedule.  Based on 
this evidence, the Board finds that the veteran's service-
connected hearing loss does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
this issue does not warrant referral for extra-schedular 
evaluations.

Based on the above evidence and analysis, the Board finds 
that the veteran's bilateral hearing loss does not warrant a 
compensable evaluation.  While the appellant is competent to 
report symptoms, a preponderance of the more credible medical 
evidence does not support a higher evaluation.  The Board 
finds that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment than the lay 
statements.  See Washington v. Nicholson, 19 Vet. App. 362, 
366-67 (2005) (VA is required to assess the 
credibility/reliability of lay evidence); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against a higher evaluation and the doctrine of 
reasonable doubt is not for further application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As discussed above, the medical evidence does not provide any 
basis for the award of higher evaluations at any time during 
the appeal period.  The Board has concluded that the 
condition has not changed during this appeal and that a 
uniform rating is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In addition, the veteran's service medical 
records are missing.  In such circumstances, VA owes a 
veteran a heightened duty to explain its findings and 
conclusions.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  The Board believes that such an explanation was 
provided in the preceding decision.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



___________________________________________
A. M. Shawkey
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


